Citation Nr: 1722919	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a decision dated in October 2016, the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior Remand, the VA examination from January 2014 was inadequate because the opinion did not appear to consider that there was some shift in hearing levels shown between enlistment and separation and it also appeared the VA examiner based her opinion on the lack of medical evidence of hearing loss in service.  The Board remanded for an adequate opinion.  The one provided in 2016 used almost the same wording as the 2014 opinion, and still appeared to rely on the fact the Veteran had normal hearing at separation from service.  Again, service connection can be granted for a disability shown after service.  The examiner also failed to fully provide the opinion the Board requested as to whether the threshold shifts during service were indicative of acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the December 2016 examiner for an addendum opinion.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater)  that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  Again, acoustic trauma is conceded in this case.  

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service that may be indicative of acoustic trauma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Then, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



